

Privileged and Confidential


June [__], 2020


[NAME]


Re:  Retention Bonus
Dear [NAME]:
On behalf of Ascena Retail Group, Inc. (together with its subsidiaries, the
“Company”), I am pleased to offer you the opportunity to receive a cash
retention bonus in the amount of $[__] (the “Retention Bonus”), if you agree to
the terms and conditions contained in this letter agreement (this “Agreement”)
by executing and returning a copy of this Agreement to the Company. Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in Section 2.
1.Retention Bonus. The Company will pay you the Retention Bonus on or about June
22, 2020.
(a)[Once paid to you, the Retention Bonus will vest and become non-forfeitable
on December 31, 2020 (the “Vesting Date”)] OR [You will vest and obtain a
non-forfeitable right to $275,000 of the Retention Bonus on August 31, 2020 and
the remaining $328,125 of the Retention Bonus on December 31, 2020 (each of
August 31, 2020 and December 31, 2020, a “Vesting Date”), in each case], subject
to your continued employment with the Company on the Vesting Date and the other
terms and conditions set forth herein.
(b)[You agree that in the event your employment with the Company terminates
prior to the Vesting Date for any reason other than a Qualifying Termination,
you will be required to repay to the Company, within thirty (30) days of such
termination, the After-Tax Value of the Retention Bonus.] OR [You agree that in
the event your employment with the Company terminates prior to the last Vesting
Date for any reason other than a Qualifying Termination, you will be required to
repay to the Company, within thirty (30) days of such termination, the After-Tax
Value of the Unvested Portion of the Retention Bonus.]
(c)Notwithstanding anything to the contrary contained herein, in the event of
your Qualifying Termination before the [last] Vesting Date, subject to your
execution and non-revocation of a waiver and general release of claims, in the
form provided by the Company and as further described in the Executive Severance
Plan, within thirty (30) days of your Qualifying Termination date (or such
longer period as may be required to obtain a valid release of all covered
claims), you will not be required to repay to the Company any portion of the
Retention Bonus.
(d)For the avoidance of doubt, a leave of absence approved by the Company shall
not constitute a termination of your employment for purposes of this Agreement.
2.Definitions. For purposes of this Agreement:
(a)“After-Tax Value of the [Unvested Portion of the] Retention Bonus” means the
gross amount of the unvested and forfeitable portion of the Retention Bonus as
of your non-Qualifying Termination date, net of any taxes you are required to
pay in respect thereof and determined taking into account any tax benefit that
may be available in respect of the repayment described above. The Company



--------------------------------------------------------------------------------



shall determine in good faith the After-Tax Value of the [Unvested Portion of
the] Retention Bonus, which determination shall be conclusive and binding.
(b)“Cause” has the meaning set forth in the Executive Severance Plan.
(c)“Disability” has the meaning set forth in the Executive Severance Plan.
(d)“Executive Severance Plan” means the Ascena Retail Group, Inc. Executive
Severance Plan, as amended and restated as of May 26, 2020.
(e)“Good Reason” has the meaning set forth in the Executive Severance Plan.
(f)“Qualifying Termination” means the termination of your employment (i) by the
Company for a reason other than Cause, (ii) due to your death or Disability or
(iii) by you for Good Reason.
3.Release. As a condition to receiving the Retention Bonus, you hereby agree to
release any and all Claims (as defined below) against the Company, its
affiliates and their respective directors, officers and employees. “Claims”
means claims, charges or complaints for, or related to, any breach of contract,
violation of any statute or law, or tortious conduct occurring, or based on
events occurring, on or before the date of this Agreement; provided, that,
Claims do not include, and you are not releasing: (a) any claims that may not be
released as a matter of law, (b) any claims or rights that arise after you sign
this Agreement, (c) any claims or rights with respect to accrued compensation or
benefits, (d) any claims or rights for indemnification, advancement of defense
costs or other fees and expenses and related matters, arising as a matter of law
or under the organizational documents of the Company or its affiliates or under
any applicable insurance policy with respect to your liability as an employee,
director, manager or officer of the Company or its affiliates, and (e) any
claims or rights under the directors and officers and other insurance policies
of the Company and its affiliates.
4.Reaffirmation of Existing Restrictive Covenants. By entering into this
Agreement, you hereby reaffirm, and agree to be bound by, all of your existing
restrictive covenant obligations in favor of the Company.
5.Withholding Taxes. The Company may withhold from the Retention Bonus payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.
6.No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company (or its affiliates or
their respective successors) or interfere in any way with the right of the
Company (or its affiliates or their respective successors) to terminate your
employment at any time, without notice, and for any or no reason.
7.Interaction with Other Arrangements. The Retention Bonus is a special payment
to you[, and expressly supersedes and replaces your outstanding retention bonus
opportunity payable on August 31, 2020 pursuant to that certain Retention Offer
Letter Agreement, by and between you and the Company, dated as of May 1, 2019
(the “Prior Bonus Arrangement”)]. Neither the Retention Bonus nor payment
thereof will be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company or its
affiliates, unless such plan or agreement expressly provides otherwise.
2



--------------------------------------------------------------------------------



8.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of New York, without
giving effect to its conflicts of law provisions. Each party irrevocably agrees
that any legal action, suit or proceeding arising out of or in connection with
this Agreement (each, a “Proceeding”) shall be brought exclusively in a New York
state or a federal court sitting in New York County, New York, and the parties
hereby irrevocably submit to the exclusive jurisdiction of such courts in any
such Proceeding.
9.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
10.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Retention Bonus and supersedes
[(a) any and all prior agreements or understandings between you and the Company
with respect to the Retention Bonus, whether written or oral, and (b) the Prior
Bonus Arrangement] OR [any and all prior agreements or understandings between
you and the Company with respect to the Retention Bonus, whether written or
oral]. Notwithstanding anything to the contrary in the foregoing, the parties
hereto expressly agree that nothing in this Agreement supersedes, replaces or
otherwise modifies the terms or interpretation of any other written agreements
between you and the Company or any its affiliates with respect to other subject
matters. This Agreement may be amended or modified only by a written instrument
executed by you and the Company.
11.Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.
12.Administration. The Company shall have full power and authority to construe
and interpret this Agreement, and any interpretation by the Company shall be
binding on you and your representatives and shall be accorded the maximum
deference permitted by law. The Company, in its sole discretion, shall have the
right to modify, supplement, suspend or terminate this Agreement at any time;
provided, that, except as required by law, in no event shall any such action
adversely affect your rights without your prior written consent. Subject to the
foregoing, this Agreement shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder.
[Remainder of the page intentionally left blank]


3




--------------------------------------------------------------------------------



        This Agreement is intended to be a binding obligation on you and the
Company. If this Agreement accurately reflects your understanding as to the
terms and conditions of the Retention Bonus, please sign, date and return one
copy of this Agreement to Dahlia Belinkie, Vice President, Total Rewards. You
should make a copy of the executed Agreement for your records. Please note that
you must sign and return this Agreement to the Company by no later than June
[__], 2020, in order to receive the benefits provided hereunder.
Very truly yours,
                   
             Gary Muto
             Chief Executive Officer




The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.
Dated: ______________, 2020
        [●]
Signature Page to Retention Bonus Agreement

